              IN THE UNITED STATES DISTRICT COURT

         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA                     1.,,     S
                                                                 ~\   \___1·-

UNITED STATES OF AMERICA                                              Ff ~ED        6'


               V.


DEREK MCNEILL WASHINGTON                      1:21CR \ io -1
RACHE JAMAL FORTSON                           1:21CR ltD -2
SELENA DEMETRICE WASHINGTON                   1:21CR \j"b -3
DANIEL LEE WALKER                             1:21CR \cro -4
CRYSTAL DAWN SMITH                            1:21CR l~D -5
MATTHEW KELLY MARTIN                          1:21CR \'.8:0 -6
WAYNE SPRY OVERMAN, JR.                       1:21CR \ZO -7
ALEXX LYNN SOUSA                              1:21CR \'8:D -8
KATELYN MICHELLE MARKS                        1:21CR l<B:0 -9
CURTIS LYNN STIREWALT, JR.                    1:21CR \~0 -10


                         The Grand Jury charges:

                              COUNT ONE

     From in or about January 1, 2015, continuing up to and including on or

about January 27, 2021, the exact dates to the Grand Jurors unknown, in the

County of Rowan, in the Middle District of North Carolina, and elsewhere,

DEREK MCNEILL WASHINGTON, RACHE JAMAL FORTSON, SELENA

DEMETRICE WASHINGTON, DANIEL LEE WALKER, CRYSTAL DAWN

SMITH, MATTHEW KELLY MARTIN, WAYNE SPRY OVERMAN, JR.,

ALEXX LYNN SOUSA, KATELYN MICHELLE MARKS, CURTIS LYNN

STIREWALT, JR., and divers other persons, known and unknown to the Grand




       Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 1 of 14
Jurors, knowingly and intentionally did unlawfully conspire, combine,

confederate, and agree together and with each other to commit offenses against

the laws of the United States, that is:

      To knowingly, intentionally, and unlawfully distribute 500 grams or

more of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance within the meaning of

Title 21, United States Code, Section 812; in violation of Title 21, United States

Code, Section 841(a)(l).

          Quantities of Controlled Substances Involved in the Conspiracy

      With respect to DEREK MCNEILL WASHINGTON, the amount

involved in the conspiracy attributable to him as a result of his own conduct,

and the conduct of other conspirators reasonably foreseeable to him, is more

than 500 grams of a mixture and substance containing a detectable amount of

methamphetamine.

      With respect to RACHE JAMAL FORTSON, the amount involved in the

conspiracy attributable to him as a result of his own conduct, and the conduct

of other conspirators reasonably foreseeable to him, is more than 500 grams of

a    mixture    and    substance    containing     a   detectable    amount     of

m ethamphetamine.


                                          2




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 2 of 14
      With respect to SELENA DEMETRICE WASHINGTON, the amount

involved in the conspiracy attributable to her as a result of her own conduct,

and the conduct of other conspirators reasonably foreseeable to her, is more

than 500 grams of a mixture and substance containing a detectable amount of

methamphetamine.

      With respect to DANIEL LEE WALKER, the amount involved in the

conspiracy attributable to him as a result of his own conduct, and the conduct

of other conspirators reasonably foreseeable to him, is more than 500 grams of

a   mixture    and    substance   containing    a   detectable   amount     of

methamphetamine.

      With respect to CRYSTAL DAWN SMITH, the amount involved in the

conspiracy attributable to her as a result of her own conduct, and the conduct

of other conspirators reasonably foreseeable to her, is more than 500 grams of

a   mixture    and    substance    containing   a   detectable    amount    of

methamphetamine.

      With respect to MATTHEW KELLY MARTIN, the amount involved in

the conspiracy attributable to him as a result of his own conduct, and the

conduct of other conspirators reasonably foreseeable to him is more than 500

grams of a mixture and substance containing a detectable amount of

methamphetamine.
                                       3




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 3 of 14
     With respect to WAYNE SPRY OVERMAN, JR., the amount involved in

the conspiracy attributable to him as a result of his own conduct, and the

conduct of other conspirators reasonably foreseeable to him, is more than 500

grams of a mixture and substance containing a detectable amount of

methamphetamine.

     With respect to ALEXX LYNN SOUSA, the amount involved in the

conspiracy attributable to him as a result of his own conduct, and the conduct

of other conspirators reasonably foreseeable to him, is more than 500 grams of

a   mixture    and   substance    containing    a   detectable   amount     of

methamphetamine.

      With respect to KATELYN MICHELLE MARKS, the amount involved

in the conspiracy attributable to her as a result of her own conduct, and the

conduct of other conspirators reasonably foreseeable to her, is more than 500

grams of a mixture and substance containing a detectable amount of

methamphetamine.

      With respect to CURTIS LYNN STIREWALT, JR., the amount involved

in the conspiracy attributable to him as a result of his own conduct, and the

conduct of other conspirators reasonably foreseeable to him, is more than 50

grams but less than 500 grams of a mixture and substance containing a

detectable amount of methamphetamine.
                                      4




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 4 of 14
     All in violation of Title 21, United States Code, Sections 846 and

841(b)(l)(B) and 841(b)(l)(A).

                                 COUNT TWO

      On or about January 19, 2018, in the County of Rowan, in the Middle

District of North Carolina, RACHE JAMAL FORTSON knowingly and

intentionally did unlawfully possess with intent to distribute a quantity of a

mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance within the meaning of Title 21, United

States Code, Section 812; in violation of Title 21, United States Code, Section

841(a)(l) and (b)(l)(C).

                                 COUNT THREE

      On or about January 19, 2018, in the County of Rowan, in the Middle

District of North Carolina, RACHE JAMAL FORTSON knowingly did possess

in and affecting commerce a firearm, that is, a Remington .22 caliber rifle,

having been convicted of a crime punishable by imprisonment for a term

exceeding one year, and with knowledge of that conviction; in violation of Title

18, United States Code, Sections 922(g)(l) and 924(a)(2).

                                 COUNT FOUR

      On or about June 19, 2018, in the County of Rowan, in the Middle

District of North Carolina, WAYNE SPRY OVERMAN, JR., knowingly and
                                       5




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 5 of 14
intentionally leased, rented, used, and maintained a place, that is, a residence

located at 6905 Faith Road, Salisbury, North Carolina, permanently and

temporarily, for the purpose of manufacturing, distributing, and using

controlled substances, that is, cocaine hydrochloride and methamphetamine,

Schedule II controlled substances within the meaning of Title 21, United

States Code, Section 812; in violation of Title 21, United States Code,

Section 856(a)(l) and (b).

                                 COUNT FIVE

      On or about September 14, 2018, in the County of Rowan, in the Middle

District of North Carolina, MATTHEW KELLY MARTIN, knowingly and

intentionally did unlawfully possess with intent to distribute a quantity of a

mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance within the meaning of Title 21, United

States Code, Section 812; in violation of Title 21, United States Code, Section

841(a)(l) and (b)(l)(C).

                                  COUNT SIX

      On or about January 14, 2019, in the County of Rowan, in the Middle

District of North Carolina, KATELYN MICHELLE MARKS and DANIEL LEE

WALKER knowingly and intentionally did unlawfully possess with intent to

distribute 50 grams or more of a mixture and substance containing a detectable
                                        6




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 6 of 14
amount of methamphetamine, a Schedule II controlled substance within the

meaning of Title 21, United States Code, Section 812; in violation of Title 21,

United States Code, Section 841(a)(l) and (b)(l)(B).

                               COUNT SEVEN

      On or about January 14, 2019, in the County of Rowan, in the Middle

District of North Carolina, DANIEL LEE WALKER, in furtherance of a drug

trafficking crime for which he may be prosecuted in a court of the United

States, that is, possession with intent to distribute 50 grams or more of a

mixture and substance containing a detectable amount of methamphetamine,

as more fully referenced in Count Six of this Indictment, did knowingly possess

a firearm, that is, a Springfield .45 caliber handgun; in violation of Title 18,

United States Code, Section 924(c)(l)(A)(i).

                               COUNT EIGHT

      On or about January 14, 2019, in the County of Rowan, in the Middle

District of North Carolina, KATELYN MICHELLE MARKS knowingiy and

intentionally did unlawfully possess with intent to distribute a quantity of a

mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance within the meaning of Title 21, United

States Code, Section 812; in violation of Title 21, United States Code, Section

841(a)(l) and (b)(l)(C).
                                       7




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 7 of 14
                                COUNT NINE

      On or about February 4, 2019, in the County of Rowan, in the Middle

District of North Carolina, ALEXX LYNN SOUSA knowingly and intentionally

did unlawfully possess with intent to distribute a quantity of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance within the meaning of Title 21, United States Code,

Section 812; in violation of Title 21, United States Code, Section 841(a)(l) and

(b)(l)(C).

                                 COUNT TEN

      On or about April 2, 2019, in the County of Rowan, in the Middle District

of North Carolina, DANIEL LEE WALKER knowingly and intentionally did

unlawfully possess with intent to distribute a quantity of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance within the meaning of Title 21, United States Code,

Section 812; in violation of Title 21, United States Code, Section 841(a)(l) and

(b)(l)(C).

                               COUNT ELEVEN

       On or about April 2, 2019, in the County of Rowan, in the Middle District

of North Carolina, CURTIS LYNN STIREWALT, JR., knowingly and

intentionally did unlawfully possess with intent to distribute a quantity of a
                                       8




         Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 8 of 14
mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance within the meaning of Title 21, United

States Code, Section 812; in violation of Title 21, United States Code, Section

84l(a)(l) and (b)(l)(C).

                              COUNT TWELVE

      On or about September 5, 2019, in the County of Rowan, in the Middle

District of North Carolina, CRYSTAL DAWN SMITH knowingly and

intentionally did unlawfully possess with intent to distribute a quantity of a

mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance within the meaning of Title 21, United

States Code, Section 812; in violation of Title 21, United States Code, Section

841(a)(l) and (b)(l)(C).

                             COUNT THIRTEEN

      On or about September 17, 2019, in the County of Rowan, in the Middle

District of North Carolina, CRYSTAL DAWN SMITH knowingly and

intentionally did unlawfully possess a quantity of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled

substance within the meaning of Title 21, United States Code, Section 812; in

violation of Title 21, United States Code, Section 841(a)(l) and (b)(l)(C).



                                        9




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 9 of 14
                              COUNT FOURTEEN

         On or about September 18, 2019, in the County of Rowan, in the Middle

District of North Carolina, KATELYN MICHELLE MARKS knowingly and

intentionally did unlawfully possess with intent to distribute a quantity of a

mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance within the meaning of Title 21, United

States Code, Section 812; in violation of Title 21, United States Code, Section

84l(a)(l) and (b)(l)(C).

                               COUNT FIFTEEN

         On or about January 27, 2021, in the County of Rowan, in the Middle

District of North Carolina, DEREK MCNEILL WASHINGTON knowingly and

intentionally did unlawfully possess with intent to distribute 50 grams or more

of   a     mixture   and   substance   containing   a   detectable   amount     of

methamphetamine, a Schedule II controlled substance within the meaning of

Title 21, United States Code, Section 812; in violation of Title 21, United States

Code, Section 84l(a)(l) and (b)(l)(B).

                                COUNT SIXTEEN

         From on or about November 3, 2017, continuing up to and including on

or about December 18, 2018, the exact dates to the Grand Jurors unknown, in
                                         10




          Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 10 of 14
the County of Rowan, in the Middle District of North Carolina, and elsewhere,

DEREK MCNEILL WASHINGTON, SELENA DEMETRICE WASHINGTON,

and divers other persons, known and unknown to the Grand Jurors, knowingly

and intentionally did unlawfully conspire, combine, confederate and agree

together and with each other to commit offenses against the laws of the United

States, that is: to knowingly conduct and cause to be conducted financial

transactions affecting interstate and foreign commerce, which involved the

proceeds of a specified unlawful activity, knowing that the transactions were

designed in whole and in part to conceal and disguise the nature, location,

source, ownership and control of the proceeds of said specified unlawful

activity, and that while conducting and causing to be conducted such financial

transactions, knew that the property involved in the financial transactions

represented the proceeds of some form of unlawful activity, in violation of Title

18, United States Code, Section 1956(a)(l)(B)(i).

                        FORFEITURE ALLEGATION

      1.    The allegations contained in this Indictment are realleged and by

this reference fully incorporated herein for the purpose of alleging forfeiture

pursuant to Title 18, United States Code, Section 924(d)(l), Title 21, United

States Code, Section 853, Title 18, United States Code, Section 981(a)(l)(C)

and Title 28, United States Code, Section 2461(c).
                                       11




        Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 11 of 14
      2.      Upon conviction of one or more of the offenses alleged in Counts

One, Two, Four through Six, and Eight through Fifteen of the Indictment, the

defendants, DEREK MCNEILL WASHINGTON, RACHE JAMAL FORTSON,

SELENA DEMETRICE WASHINGTON, DANIEL LEE WALKER, CRYSTAL

DAWN SMITH, MATTHEW KELLY MARTIN, WAYNE SPRY OVERMAN,

JR., ALEXX LYNN SOUSA, KATELYN MICHELLE MARKS, and CURTIS

LYNN STIREWALT, JR., shall forfeit to the United States, pursuant to Title

21, United States Code, Section 853, all right, title and interest in and to the

following:

               a.    any property constituting, or derived from, any proceeds

                     obtained, directly or indirectly, as a result of such violation;

                     and

               b.    any property used, or intended to be used, in any manner or

                     part, to commit, or to facilitate the commission of, such

                     violation.

      3.       Upon conviction of the offense alleged in Count Three of this

Indictment, the defendant, RACHE JAMAL FORSTON, shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d), all

right, title and interest in and to any firearms or ammunition involved in or

used in the commission of the offense.
                                          12




           Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 12 of 14
      4.      Upon conviction of the offense alleged in Count Seven of this

Indictment, the defendant, DANIEL LEE WALKER, shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 924(d), all right, title

and interest in and to any firearms or ammunition involved in or used in the

commission of the offense.

      5.      Upon conviction of the offense alleged in Count Sixteen of this

Indictment, the defendants, DEREK MCNEILL WASHINGTON and SELENA

DEMETRICE WASHINGTON, shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 982(a)(l), and property, real or personal,

involved in such offense, or any property traceable to such property.

      6.       The property subject to forfeiture pursuant to paragraphs 2, 3, 4,

and 5 above may include, but shall not be limited to, the following:

               a.    Remington .22 caliber rifle;

               b.    Springfield .45 caliber handgun; and

               c.    A forfeiture money judgment in an amount representing the

                     total amount subject to forfeiture based on the offenses of

                     which the defendant is convicted.

      7.       If, as a result of any act or omission of the defendant, any property

subject to forfeiture:

      a.       cannot be located upon the exercise of due diligence;
                                          13




           Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 13 of 14
      b.       has been transferred or sold to, or deposited with, a third party;

      c.       has been placed beyond the jurisdiction of the Court;

      d.       has been substantially diminished in value; or

      e.       has been commingled with other property which cannot be divided

               without difficulty;

the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21, United States Code, Section 853(p).

      All in accordance with Title 21, United States Code, Section 853, 18,

United States Code, Section 924(d), Title 18, United States Code, Section

982(a)(l), Rule 32.2, Federal Rules of Criminal Procedure, and Title 28, United

States Code, Section 2461(c).

                                              DATED: May 24, 2021

                                              SANDRA J. HAIRSTON
                                              Acting United States Attorney

                                           . ' b=i       /h . If{...__,._ L
                                              BY: TERRY M. MEINECKE
                                                                              1
                                              Assistant United States Attorney




                                         14




           Case 1:21-cr-00180-UA Document 1 Filed 05/24/21 Page 14 of 14
